On Application for Rehearing.
Rehearing refused by the WHOLE COURT.
ST. PAUL, J.
I concur in the refusal to grant a rehearing for these reasons: That the rent note was withdrawn from the bank at which it was made payable on the day before the rent became due according to the lease; that thereafter no demand for payment of the rent was made either at said bank or elsewhere; and defendant was therefore not in default in the payment of the rent, since it was not required to seek out the holder of the note for the purpose of paying same. R. C. C. art. 2157.